DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. The claims submitted 08/10/2021 were not entered and the amendment submitted on 10/13/2021 addresses only the previously incorrect status identifier of dependent claim 7. To expedite prosecution of the instant application, Applicant’s previous amendments (not entered) are made below by Examiner’s Amendment. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

This application is in condition for allowance except for the presence of claims 9-20 directed to an invention non-elected without traverse. Accordingly, claims 9-20 have been cancelled.

The Application has been amended as follows:

1. (Currently Amended) A computer-implemented method, performed on a 
receiving, at [[a]] the first computing device, an instruction to transfer a first quantity of a first resource type from a first resource pool to a second resource pool wherein the first resource pool comprises a first register on a blockchain ledger and the second resource pool comprises a second register on the blockchain ledger, and wherein the blockchain ledger is distributed across a plurality of computing devices and the first computing device;
receiving, at the first computing device, an instruction to place a hold on a second quantity of the first resource type in the first resource pool;
receiving, at the first computing device, a derived value;
receiving, at the first computing device, a one way function;
receiving, at the first computing device, an authorization to place the hold on the second quantity of the first resource type in the first resource pool, the authorization comprising a message signed with a cryptographic private key that corresponds to a cryptographic public key of the first resource pool;
verifying, by the first computing device, the authorization using the cryptographic public key of the first resource pool to determine that the message of the authorization comprises a cryptographic signature created with a cryptographic private key of the first resource pool;
responsive to receiving the authorization and verifying the authorization successfully, placing, by the first computing device, the hold on the second quantity of the first resource type in the first resource pool to 
receiving, at the first computing device, a secret value;
applying, by the first computing device, the one way function to the secret value to generate a second derived value;
determining, by the first computing device, that the secret value fulfills the condition of the hold based on a determination that the second derived value is equivalent to the derived value;
receiving, by the first computing device, an instruction to execute the transfer of the first quantity of the first resource type from the first resource pool to the second resource pool; and 
responsive to determining that the second derived value is equivalent to the derived value and receiving the instruction to execute the transfer, releasing, by the first computing device, the hold on the held second quantity of the first resource type, decrementing the first register that is in the first resource pool and is associated with the first resource type by the first quantity, and incrementing the second register that is in the second resource pool and is associated with the first resource type by the first quantity.

2. (Original) The method of claim 1, wherein the derived value, the secret value, and the one way function are received from a system of a specified party.

3. (Canceled) 
 
4. (Original) The method of claim 1, wherein the one way function is a hash function, and wherein the derived value and the second derived value are hashes.

5. (Original) The method of claim 1, wherein one or more of the derived value, the one way function, and the secret value are received in one or more messages from a system of a specified party.

6. (Original) The method of claim 1, wherein one or more of the derived value, the one way function, and the secret value are received from a location to which they were published.

7. (Previously Presented) The method of claim 1, wherein releasing the hold on the second quantity of the first resource type, decrementing a first register that is in the first resource pool and is associated with the first resource type by the first quantity, and incrementing a second register that is in the second resource pool and is associated with the first resource type by the first quantity, are performed on determining that the second derived value is equivalent to the derived value indicating that the secret value fulfills the condition on the hold and the instruction to execute the transfer and cannot be halted.

8. (Original) The method of claim 1, wherein the resource type comprises a currency, cryptocurrency, financial instrument, commodity, physical good, specific item or items, or computational resource.

	9. – 20. (Cancelled)


Allowable Subject Matter

Claims 1, 2 and 4-8 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claim eligibility under 35 U.S.C. 101, Examiner is persuaded by Applicant’s arguments (response dated 08/10/2021, pages 9-11) regarding step 2A, prong two of the analysis. Examiner is in the position that the combination of elements, specifically “distribute/allocate resources through the controlling of the incrementing and decrementing registers”, the registers being defined by the claim as “a first register on a blockchain ledger” and “a second register on a blockchain ledger” represent a practical application of the identified abstract idea.
With respect to the rejections under 35 U.S.C. 112(a), Examiner finds Applicant’s arguments (response dated 08/10/2021, pages 11-15) persuasive, therefore the rejections were withdrawn.

The cited prior art, however, does not teach or suggest, alone or in combination: responsive to determining that the second derived value is equivalent to the derived value and receiving the instruction to execute the transfer, releasing, by the first computing device, the hold on the held second quantity of the first resource type, decrementing the first register that is in the first resource pool and is associated with the first resource type by the first quantity, and incrementing the second register that is in the second resource pool and is associated with the first resource type by the first quantity, in which the registers are on a blockchain ledger distributed across a plurality . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/E.C./Examiner, Art Unit 3685 
 /JACOB C. COPPOLA/Primary Examiner, Art Unit 3685